Citation Nr: 0712974	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-21 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than April 14, 2003, 
for the assignment of a 40 percent rating for service-
connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that assigned a 40 percent rating for the 
veteran's service-connected lumbosacral strain effective 
April 14, 2003.  The veteran disagrees with the effective 
date of the 40 percent rating.  He testified at a travel 
Board hearing at the RO in May 2006.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
lumbosacral spine disability was received by the RO on April 
14, 2003; subsequently, an increased rating of 40 percent was 
assigned for this disability, effective April 14, 2003.

2.  The medical evidence does not factually show that the 
veteran's back condition had increased in disability during 
the year prior to April 14, 2003.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than April 14, 2003, for a 40 percent evaluation for the 
veteran's service-connected lumbosacral strain is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in May 
2003, which was prior to the August 2003 rating decision on 
appeal.  Therefore, the express requirements set out by the 
Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2003 letter, the RO informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In the 2003 letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  VA also informed 
the veteran to send copies of any relevant evidence he had in 
his possession and that he could also get any relevant 
records himself and send them to VA.  Thus, the Board finds 
that VA's duty to notify has been fulfilled.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  The first three elements were provided in the 
information noted above and, with regard to elements four and 
five, the Board finds that the appellant is not prejudiced by 
a decision at this time since the claim is being denied.  
Therefore, any notice defect, regarding the disability rating 
and effective date, is harmless error since no disability 
rating or effective date will be assigned.  Moreover, the 
appellant was provided with notice of the disability rating 
and effective date elements in a March 2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified VA 
medical records and affording the veteran examinations during 
the appeal period.  Additionally, the appellant was provided 
with the opportunity to testify at a Board hearing which took 
place in May 2006.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  However, the law provides an exception to this 
general rule holding that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if VA receives a 
claim within one year after that date.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(o)(2).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 2002) refer 
to the date an "application" is received.  "Application" 
is not defined in the statute.  However, in regulations, 
"claim" and "application" are considered equivalent and 
are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992) (citing 38 C.F.R. § 3.1(p) (1991)).

The Board is required to look at all communication in the 
claims file that may be interpreted as a claim, formal and 
informal, for increased benefits, and then, look to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  See Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992); 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. §§ 3.155, 3.400(o)(2).

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.  In the case 
of evidence from a private physician, the effective date is 
the date of receipt of such evidence.  See 38 C.F.R. § 
3.157(b)(2).

The record shows that the veteran filed an increased rating 
claim for his back disability in April 2003.  There is no 
evidence, nor is the veteran asserting, that he filed a 
formal claim for an increased rating prior to that date, nor 
are there VA examination reports or hospitalization records 
that can be construed as an informal claim prior to April 
2003.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155, 3.157, 
3.400(o)(2).

Thus, having decided that the claim for an increased 
evaluation for the veteran's service-connected back 
disability was filed no sooner than April 14, 2003, 
consideration must now be given to whether an effective date 
for a 40 percent evaluation may be assigned any earlier than 
this date.

In order to be entitled to an earlier effective date, the 
evidence would have to show that the veteran's entitlement to 
a 40 percent disability rating was factually ascertainable 
during the year prior to April 14, 2003.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997).

VA promulgated new regulations for the evaluation of spine 
disabilities, other than intervertebral disc syndrome (which 
was revised in September 2002), effective September 26, 2003.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Under the previous version of the rating schedule, the 
pertinent criteria that provide for a 40 percent evaluation 
are as follows:

Under Code 5292, a 40 percent rating is warranted for severe 
limitation of motion of the lumbar spine.

Under Code 5295, a 40 percent rating is warranted for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

In this case, the evidence does not show that the veteran's 
back disability has been consistent with the criteria for a 
40 percent evaluation under the previous version of the 
rating schedule during the period between April 14, 2002, and 
April 14, 2003.  In fact, there is no medical evidence 
whatsoever showing treatment for the veteran's back during 
this period.  Indeed, the veteran does not dispute this.  He 
testified in May 2006 that he did not see any doctors for his 
back between 2001 and 2003.  

The veteran nonetheless asserts that his back disability has 
been at a 40 percent level of severity ever since service.  
He explained that the reason he does not go doctors is 
because they can't do anything for him.  

The medical evidence on file regarding the veteran's back 
disability includes VA outpatient records dated in 1992 and 
1993 which show that the veteran was seen for back pain and 
was prescribed medication; an October 1993 private medical 
record from Arvada Family Practice noting that the veteran 
had a permanent back disability related to service which had 
returned to its "baseline condition" following an acute 
flair-up at work in October 1993; an October 1994 private 
medical record showing that the veteran was seen for 
complaints of right-sided back pain in the sacroiliac joint 
area and reflecting a diagnosis of right lumbar strain; and 
two VA examination reports dated in January 1994 and May 
2003.  As these records do not pertain to the level of 
severity of the veteran's back disability for the period in 
question, i.e., April 14, 2002, to April 14, 2003, this 
evidence does not support the veteran's claim for an earlier 
effective date.    

While the Board in no way disputes the veteran's and his 
spouse's belief, as asserted in their statements and May 2006 
hearing testimony, that his back disability has been at a 40 
percent level of severity since service, lay assertions of 
medical status alone do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The Board has also considered the veteran's and his wife's 
assertions regarding the unfairness of a reduction in his 
back disability evaluation in February 1978 from 20 to 10 
percent disabling.  They testified that they were never given 
the opportunity to disagree with the reduction.  However, the 
record shows that the veteran was given notice of the 
reduction in a February 1978 award letter.  Moreover, in 
August 1994, the RO specifically denied entitlement to 
restoration of a 20 percent rating for the veteran's service-
connected back disability.  The veteran was given notice of 
this decision in August 1994 along with his appeal rights, 
but he did not appeal the determination.  

In sum, the record presents no basis for assignment of an 
effective date for the award of a 40 percent evaluation for 
lumbosacral strain prior to April 14, 2003.  In this regard, 
the Board emphasizes that the law and regulations governing 
effective dates are very specific and the Board is bound by 
them.  In reaching this determination, there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date earlier than April 14, 2003, 
for the assignment of a 40 percent rating for service-
connected lumbosacral strain is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


